MEMORANDUM **
Svitlana Gaikovich, a native of Ukraine and citizen of Argentina, and Claudio Leonardo Muro, a native and citizen of Argentina, petition pro se for review of an order of the Board of Immigration Appeals summarily affirming an immigration judge’s (“IJ”) order denying their applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, see INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), we deny the petition for review.
Petitioners’ contention that the IJ did not make an adverse credibility finding is unavailing. The IJ expressly found that “neither respondent ha[d] been credible regarding the substance of their mutual asylum claim.” Because petitioners have not challenged the IJ’s adverse credibility determination before this court, they have waived this issue. See Fed. R.App. P. 28(a)(9)(A); Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
In the absence of credible testimony, petitioners failed to establish eligibility for asylum, withholding of removal, or relief under the CAT. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003).
PETITION FOR REVIEW DENIED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.